 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.48 Filed 05/06/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

QUINN ANTHONY JAMES,

                       Petitioner,                     Case No. 1:21-cv-348

v.                                                     Honorable Paul L. Maloney

GARY MINIARD,

                       Respondent.
___________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436–37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition for failure to raise a

meritorious federal claim.
     Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.49 Filed 05/06/21 Page 2 of 9




                                                   Discussion

I.       Factual allegations

                 Petitioner Quinn Anthony James is incarcerated with the Michigan Department of

Corrections at the Saginaw County Correctional Facility (SRF) in Freeland, Saginaw County,

Michigan. On October 25, 2018, following a four-day jury trial in the Kent County Circuit Court,

Petitioner was convicted of four counts of third-degree criminal sexual conduct, in violation of

Mich. Comp. Laws § 750.520d. On December 10, 2018, the court sentenced Petitioner as a third

habitual offender, Mich. Comp. Laws § 769.11, to prison terms of 20 to 30 years for each

conviction.1

                 The Michigan Court of Appeals described the facts underlying Petitioner’s

convictions as follows:

                  In November 2017, Mujey Dumbuya disclosed to a school counselor and a
         police officer that she had been sexually assaulted by James.1 Dumbuya stated that
         the first incident occurred in July 2017, and involved James penetrating her vagina
         with his penis while she was in the backseat of his vehicle. Then, in August 2017,
         he again sexually assaulted her in the backseat of a different vehicle. She stated
         that on that occasion he penetrated her vagina with his penis, his tongue, and his
         fingers. Dumbuya also recounted that in September 2017, James took her to an
         empty apartment and penetrated her vagina with his tongue and fingers. Dumbuya
         stated that each time she was sexually assaulted Daquarius Bibbs was also present.2
         At trial, Bibbs testified that he saw James have vaginal sex with Dumbuya on two
         occasions, that he watched James have oral sex with Dumbuya in an empty
         apartment, and that he was present when James “put his penis in” Dumbuya while
         they were at James’s house.3 Finally, during a police interview, James admitted to
         having both oral and vaginal sex with Dumbuya in the summer of 2017.

                  At trial, the prosecution argued that James was guilty of four counts of CSC-
         III, either because Dumbuya was 15 years old when he sexually assaulted her or
         because he used force or coercion when sexually assaulting her. The jury found
         that Dumbuya was 15 years old, and convicted James under MCL 750.520d(a), and
         the charges relating to force or coercion were dismissed.


1
  Before Petitioner was tried for the CSC-III charges, he murdered the victim. He was convicted of the murder just a
few months after he was convicted of the CSC-III charges. He was sentenced to life imprisonment without parole for
the murder.

                                                         2
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.50 Filed 05/06/21 Page 3 of 9



       1
         Dumbuya was murdered before James’s trial in this case, so she could not directly recount the
       sexual assaults to the jury. Instead, the school counselor and the police officer testified as to what
       she told them when she disclosed the abuse. The jury was told that Dumbuya was deceased, but
       were not given any details of her death.

       2
        Bibbs is James’s girlfriend’s nephew. In his police interview, James explained that in the summer
       of 2017, Bibbs was staying with his aunt and James.

       3
        Bibbs testified that he was also having sex with Dumbuya when he was 17 years old and she was
       15 years old. He was given immunity from prosecution in exchange for his testimony.

(Mich. Ct. App. Op., ECF No. 2-1, PageID.29.

                Petitioner, with the assistance of counsel, directly appealed his convictions, raising

the same issue he raises in his habeas petition. By opinion entered September 10, 2020, the

Michigan Court of Appeals affirmed the trial court.

                Petitioner, again with the assistance of counsel, filed an application for leave to

appeal to the Michigan Supreme Court. That Court denied leave by order entered March 2, 2021.

This timely petition followed.

                The petition raises one ground for relief, as follows:

       I.       The complainant’s purported Sierra Leone birth certificate was not self-
                authenticating. Its erroneous admission in evidence denied [Petitioner] his
                due process right to a fair trial as guaranteed by the Fourteenth Amendment
                to the federal constitution.

(Pet., ECF No. 2, PageID.8.)

II.    AEDPA standard

                The AEDPA “prevent[s] federal habeas ‘retrials’” and ensures that state court

convictions are given effect to the extent possible under the law. Bell v. Cone, 535 U.S. 685, 693–

94 (2002). An application for writ of habeas corpus on behalf of a person who is incarcerated

pursuant to a state conviction cannot be granted with respect to any claim that was adjudicated on

the merits in state court unless the adjudication: “(1) resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established federal law as determined by the


                                                         3
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.51 Filed 05/06/21 Page 4 of 9




Supreme Court of the United States; or (2) resulted in a decision that was based upon an

unreasonable determination of the facts in light of the evidence presented in the state court

proceeding.” 28 U.S.C. § 2254(d). “Under these rules, [a] state court’s determination that a claim

lacks merit precludes federal habeas relief so long as fairminded jurists could disagree on the

correctness of the state court’s decision.” Stermer v. Warren, 959 F.3d 704, 721 (6th Cir. 2020)

(quoting Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)) (internal quotation marks omitted)). This standard is “intentionally difficult

to meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). In determining whether federal law is clearly established, the Court

may not consider the decisions of lower federal courts. Williams v. Taylor, 529 U.S. 362, 381–82

(2000); Miller v. Straub, 299 F.3d 570, 578–79 (6th Cir. 2002). Moreover, “clearly established

Federal law” does not include decisions of the Supreme Court announced after the last adjudication

of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37–38 (2011). Thus, the inquiry is

limited to an examination of the legal landscape as it would have appeared to the Michigan state

courts in light of Supreme Court precedent at the time of the state-court adjudication on the merits.

Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405–06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood



                                                   4
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.52 Filed 05/06/21 Page 5 of 9




and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington, 562 U.S. at 103).

               Determining whether a rule application was unreasonable depends on the rule’s

specificity. Stermer, 959 F.3d at 721. “The more general the rule, the more leeway courts have in

reaching outcomes in case-by-case determinations.” Yarborough, 541 U.S. at 664. “[W]here the

precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey v. Mitchell, 271 F.3d

652, 656 (6th Cir. 2001). This presumption of correctness is accorded to findings of state appellate

courts, as well as the trial court. See Sumner v. Mata, 449 U.S. 539, 546–547 (1981); Smith v.

Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989).

               Section 2254(d) limits the facts a court may consider on habeas review. The federal

court is not free to consider any possible factual source. The reviewing court “is limited to the

record that was before the state court that adjudicated the claim on the merits.” Cullen v.

Pinholster, 563 U.S. 170, 180 (2011). “If a review of the state court record shows that additional

fact-finding was required under clearly established federal law or that the state court’s factual

determination was unreasonable, the requirements of § 2254(d) are satisfied and the federal court




                                                 5
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.53 Filed 05/06/21 Page 6 of 9




can review the underlying claim on its merits. Stermer, 959 F.3d at 721 (citing, inter alia,

Brumfield v. Cain, 576 U.S. 305 (2015), and Panetti v. Quarterman, 551 U.S. 930, 954 (2007)).

               If the petitioner “satisfies the heightened requirements of § 2254(d), or if the

petitioner’s claim was never ‘adjudicated on the merits’ by a state court, 28 U.S.C. § 2254(d),”—

for example, if he procedurally defaulted the claim—“AEDPA deference no longer applies.”

Stermer, 959 F.3d at 721. Then, the petitioner’s claim is reviewed de novo. Id. (citing Maples v.

Stegall, 340 F.3d 433, 436 (6th Cir. 2003)).

III.   Admission of the foreign birth certificate

               The extraordinary remedy of habeas corpus lies only for a violation of the

Constitution. 28 U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire, 502

U.S. 62 (1991), an inquiry whether evidence was properly admitted or improperly excluded under

state law “is no part of the federal court’s habeas review of a state conviction [for] it is not the

province of a federal habeas court to re-examine state-court determinations on state-law

questions.” Id. at 67–68. The decision of the state courts on a state-law issue is binding on a

federal court. See Wainwright v. Goode, 464 U.S. 78, 84 (1983); see also Bradshaw v. Richey,

546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of state law,

including one announced on direct appeal of the challenged conviction, binds a federal court sitting

in habeas corpus.”).

               The court of appeals ruled that the foreign birth certificate was properly admitted

as self-authenticating under MRE 902(3). (Mich. Ct. App. Op., ECF No. 2-1, PageID.32) (“The

trial court did not abuse its discretion by admitting [the victim’s] birth certificate as a self-

authenticating foreign public document under MRE 902(3).”). Moreover, the court of appeals

determined that even if the birth certificate were not self-authenticating under Mich. R. Evid.



                                                 6
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.54 Filed 05/06/21 Page 7 of 9




902(3), it “was properly authenticated under MRE 901(a).” (Id.) Both state-law determinations

are axiomatically correct on habeas review.

               “In conducting habeas review, a federal court is limited to deciding whether a

conviction violated the Constitution, laws, or treaties of the United States.” Estelle, 502 U.S. at

68. It is possible that an evidentiary ruling—even a ruling that is axiomatically correct under state

law—still violates due process. State-court evidentiary rulings can rise to the level of due process

violations if they offend some principle of justice so rooted in the traditions and conscience of our

people as to be ranked as fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000)

(quotation omitted); accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v.

Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). This approach accords the state courts wide latitude

in ruling on evidentiary matters. Seymour, 224 F.3d at 552 (6th Cir. 2000).

               Further, under the AEDPA, the court may not grant relief if it would have decided

the evidentiary question differently. The court may only grant relief if Petitioner is able to show

that the state court’s evidentiary ruling was in conflict with a decision reached by the Supreme

Court on a question of law or if the state court decided the evidentiary issue differently than the

Supreme Court did on a set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d

846, 860 (6th Cir. 2000). Petitioner has not met this difficult standard. “[T]he Supreme Court has

not established that questions of authenticity implicate due process.” Dickens v. Chapman, No.

19-1945, 2020 WL 832900, at *2 (6th Cir. Jan. 15, 2020); Peeples v. Horton, No. 2:17-cv-83, 2019

WL 5275033, at *7 (W.D. Mich. Apr. 3, 2019), R. & R. adopted 2019 WL 3759383 (Aug. 9, 2019)

(“[T]here is no Supreme Court authority holding that . . . evidence . . . is constitutionally

inadmissible because of authenticity issues . . . .”).       Therefore, Petitioner simply cannot




                                                 7
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.55 Filed 05/06/21 Page 8 of 9




demonstrate that the state appellate court’s determination of this issue is contrary to, or an

unreasonable application of clearly established federal law and he is not entitled to habeas relief.

IV.    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists of reason could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claim was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial



                                                 8
 Case 1:21-cv-00348-PLM-SJB ECF No. 5, PageID.56 Filed 05/06/21 Page 9 of 9




of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated:    May 6, 2021                                 /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                  9
